Citation Nr: 1146705	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-24 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.  

2.  Entitlement to service connection for a spine disorder (back and neck), claimed as arthritis of the spine.  

3.  Entitlement to service connection for a cyst on the liver, secondary to service-connected hepatitis B.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979 and again from November 1981 to March 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for diabetes mellitus, a spine disorder, and a liver cyst, secondary to service-connected hepatitis B.  

The issues of service connection for a spine disorder and a liver cyst, secondary to service-connected hepatitis B being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and credible evidence of record fails to establish that the Veteran's diabetes mellitus, type II, had its onset in service or within one year of service or is etiologically related to the Veteran's active service.  


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated by active duty service, nor may the disorder be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision issued by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letter sent to the Veteran in July 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and identified VA treatment records.  Social Security Administration (SSA) records were also obtained and reviewed.  Consideration has also been given to lay statements submitted in support of the appeal.  No outstanding records have been identified that have not already been obtained.  

Next, the Board acknowledges that a VA medical examination was not provided with respect to this claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a appellant's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the appellant's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

In deciding to remand an issue for a medical nexus opinion, the Board notes that the Federal Circuit, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by a appellant, in which case an examination may not be required).  Here, a VA examination is not needed to address the Veteran's diabetes mellitus claim.  

The Board notes that the Veteran's service treatment records do not reflect complaints, treatment, or diagnosis of diabetes mellitus.  On the contrary, despite his expressed fear of being at risk for the disease because his mother suffered from it, numerous tests conducted in service did not reveal the presence of diabetes mellitus.  Moreover, as will be discussed in more detail below, post-service treatment records do not confirm treatment or complaints associated with diabetes mellitus for several years following separation from service.  The Board has considered the Veteran's contention that he was pre-diabetic in service.  However, notwithstanding the fact that pre-diabetes is not a disability, medical evidence supporting any possible theories has not been provided, and the Veteran lacks the competence to make such an opinion.  Indeed, as will be discussed below, the medical evidence of record weighs against the Veteran's claim for service connection.  Thus, given the absence of evidence of chronic manifestations of diabetes mellitus in service or for several years following separation from service, and no competent evidence of a nexus between service and his claim, the Board finds that there is sufficient competent medical evidence of record to make a decision on the claim.  A remand for a VA examination/opinion is simply not warranted.

Further, the Veteran was offered a Board hearing in the instant claim.  He declined.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus 

The Veteran asserts that service connection is warranted for diabetes mellitus, type II, based upon service incurrence.  He maintains that he was pre-diabetic in service and that he later developed diabetes mellitus, type II.  

Service treatment records (STRs) do not reflect treatment or diagnoses related to diabetes mellitus.  In May 1984, it was noted that the Veteran had a family history of diabetes mellitus in his mother, who was diabetic.  It was indicated that the Veteran was not diabetic.  In June 1993, during a Retention-Over 40 Examination, the Veteran's glucose was tested in April 1993 and was found to be 119.  He had follow-up testing and his glucose reading was 95.  A repeated fasting glucose in June 1995 was 93.  Retirement examination of October 1997, showed no findings, treatment, or diagnoses of diabetes mellitus, type II.  This is particularly probative because the discharge examination was exceedingly comprehensive in its listing of all the health problems experienced by the Veteran.  The fact that the presence of diabetes mellitus, or chronic symptoms related thereto, was not identified is therefore significantly probative.  He also underwent VA examination in October 1997, while still on active duty.  There were no findings related to diabetes mellitus and his glucose findings at that time were found to be normal.  In sum, diabetes mellitus was not shown/diagnosed during the Veteran's active service.

However, this does not in itself preclude a grant of service connection.  Indeed, service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review of the post-service evidence does not support the conclusion that the Veteran's diabetes mellitus is causally related to active service for the reasons discussed below.

Post-service evidence does not reflect symptomatology associated with diabetes mellitus for several years following separation from service.  Specifically, the Veteran underwent a Gulf War Protocol Examination in April 1999.  There were no findings relative to diabetes mellitus shown.  VA outpatient treatment records showed the Veteran to have elevated blood sugar in January 2001.  He was diagnosed with impaired fasting glucose-a risk of progressing to diabetes.  It was noted at that time that his mother was a diabetic.  Such does not equate, however, to a diagnosis of diabetes mellitus.

Complaints and treatment associated with diabetes mellitus were first demonstrated in June 2004.  At that time, a VA treatment record, indicated, in pertinent part, that the Veteran was first diagnosed with diabetes mellitus, 6 to 7 months prior to that date.  Such would equate to a date in December 2003.  In July 2004, another VA treatment report indicated new onset of diabetes mellitus, uncontrolled.  Therefore, the medical evidence does not reflect continuity of symptomatology, as the first indication of diabetes mellitus was 6 years after service discharge.  

In addition to the absence of documented post-service symptomatology related to his diabetes mellitus for several years following separation from service, the evidence includes the Veteran's vague statements asserting continuity of symptoms with respect to this disorder.  He maintained that he was pre-diabetic in service and that was the first evidence of his diabetes at that time.  Nevertheless, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Board questions whether the Veteran is competent to state that he has experienced diabetes mellitus since active service.  He has not even identified any symptoms shown or alleged in service that he attributes to diabetes mellitus.  It is true that is competent to identify some types of symptoms that could be related to diabetes mellitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  However, the Board does not believe the Veteran is competent to attribute symptomatology to the subsequent development of diabetes mellitus.  Nevertheless, even if the Veteran is found to be competent, the Board is within its province to weigh that testimony and to make a credibility determination.

Significantly, the Veteran's reported history of continued symptoms since active service is inconsistent with the other evidence of record.  STRs clearly indicate that the Veteran had a family history of diabetes mellitus with his mother, but that he did not had diabetes mellitus in service.  He was tested for diabetes in service during an Over 40 examination and was found not to have diabetes at that time.  After service, there was no evidence of diabetes mellitus shown on his Gulf War Protocol examination in April 1998, and not until January 2001, was he was found to have impaired fasting glucose, a risk to developing diabetes, but he was not found to have diabetes at that time.  Additionally, the Board emphasizes the multi-year gap between discharge from active duty service (1998) and initial diagnosis as early as 2004, 6 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  

Accordingly, the Board finds the Veteran's statements asserting in-service incurrence or continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's diabetes mellitus to service, despite his contentions to the contrary.  No medical professional has established a relationship between this disorder and active duty.   

The Board notes that the Veteran has vaguely asserted that his claimed disorder is related to his active service.  Specific allegations as to the service origin have not been proffered by the Veteran.  Here, the Board finds that the Veteran is competent to report symptoms as they come to him through his senses.  However, the Veteran is not competent to provide an opinion regarding the etiology of his diabetes mellitus.  See Jandreau v. Nicholson.  Because diabetes mellitus is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's statements regarding the claimed etiology of his diabetes mellitus are found to lack competency.

The Board has also considered whether presumptive service connection for chronic disease is warranted.  Under 38 C.F.R. § 3.309(a), diabetes mellitus is regarded as a chronic disease.  However, in order to trigger the presumption, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence of record fails to establish any clinical manifestations of diabetes mellitus, within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied. 

The Board additionally notes that diabetes mellitus can be presumptively service-connected if due to exposure to herbicides during active service in Vietnam as per 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) (2011).  However, the Veteran's records do not establish that he had active service in the Republic of Vietnam within the presumptive period specified above.  Moreover, the Veteran has not asserted otherwise.  In fact, his DD 214 reflects that he did not go on active duty until May 20, 1975, after the end of the presumptive period.  Additionally, there is no evidence that the Veteran had any service in Vietnam.  As such, presumptive service connection pursuant to 38 C.F.R. § 3.309(e) is not warranted in this case. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for diabetes mellitus and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for diabetes mellitus is denied.  





(CONTINUED NEXT PAGE)

REMAND

Further development is necessary in this case.  

The Veteran maintains that he warrants service connection for a spine disorder (back and neck), claimed as arthritis of the spine.  He states that these conditions had onset during active duty.  He also claims service connection for cysts on the liver, secondary to service-connected hepatitis B.  

As for service connection for the spine disorder, there is evidence in the STRs that he had neck pain inservice and numerous complaints of low back pain and muscle strain.  He presently complains of neck and low back disorder, and has degenerative disc disease of the cervical spine and spondylosis and spondylolisthesis of L5.  Given that he presently carries a diagnoses related to both his cervical and lumbar spines, the Board finds that a VA examination is necessary.  See generally McLendon v. Nicholson, 20 Vet.App. 79 (2006).  

The Veteran was provided an examination in November 2007 to address the nature and etiology of his diagnosed cyst(s) on the liver.  The examiner essentially determined that there was "no relationship between the incidental finding of hepatic cysts and the Veteran's chronic hepatitis B infection."  However, no rationale was provided with this negative opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion).  The examiner also failed to address whether or not the hepatic cysts were aggravated by the Veteran's hepatitis B infection.  Thus, as the November 2007 examination report carries limited probative value due its deficiencies, a new examination or addendum is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).
 
Further, the Veteran was not previously given the laws and regulations for secondary service connection.  He must be notified of such, prior to final adjudication of the claim for secondary service connection.  

Finally, the claims file reflects that the Veteran has receives VA medical treatment through the VA Medical Center (VAMC) in Jackson, Misssissippi.  However, as the claims file only includes treatment records from that provider dated up to November 2008, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided VCAA notice of the regulations regarding service connection on a secondary basis.  

2.  Obtain the Veteran's VA treatment records from the Jackson VAMC, or any other identified VA facility, for the period from November 2008 to the present.

3.  The Veteran should be afforded an appropriate VA orthopedic/neurological examination.  The claims folder must be made available and reviewed by the examiner.  All indicated studies, should be performed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed cervical spine and lumbar spine disorders had onset during a period of service or was otherwise shown to have been incurred in or due to an event of service.  The examiner must address the multiple in-service evaluations that the Veteran had for back and neck pain as well as his assertions of continuity of symptomatology.  

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  

4.  Return the claims file to the examiner who provided the opinion in November 2007 to clarify his reasons and bases as to whether it is as least as likely as not (i.e. a 50% probability or greater) that the Veteran's diagnosed hepatic cysts were not caused or aggravated by his chronic hepatitis B infection.  

The claims folder must be provided to the VA examiner as well as a copy of this remand. The examiner is requested to provide thorough reasons and bases in support of the opinion rendered in 2007, and should specifically address the questions of direct causation and aggravation.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the cysts (i.e., a baseline) before the onset of the aggravation. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If the examiner who provided the November 2007 opinion is no longer available, the claims folder should be forwarded to another VA examiner for his or her opinion.  A new examination is not necessary unless deemed so by the examiner. 

Rationale should be provided with each requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with a supporting explanation.

5.  After completing the above action, and any other development deemed necessary, the claims should then be adjudicated.  If the claims remain denied, the RO/AMC shall issue the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


